                  Case:19-20205-MJK Doc#:6 Filed:03/22/19 Entered:03/22/19 13:43:41                                                                Page:1 of 7


                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                FOR THE SOUTHERN DISTRICT OF GEORGIA

Fill in this information to identify your case:
Debtor 1                CEDRIC                                           BAILEY
                        First Name                  Middle Name          Last Name


Debtor 2                                                                                                                            Check if this is an amended plan.
(Spouse, if filing)     First Name                  Middle Name          Last Name


Case Number             19-20205
(If known)




                                                                CHAPTER 13 PLAN AND MOTION
             [Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia Order 2017-3 adopts this form in lieu of Official Form 113]

1.       Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following
         items. If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision
         will be ineffective if set out in the plan.

         (a)       This plan:         contains nonstandard provisions. See paragraph 15 below.
                                      does not contain nonstandard provisions.
                                                                   provisions

         (b)       This plan:         values the claim(s) that secures collateral. See paragraph 4(f) below.
                                      does not value claims(s) that secures collateral.

         (c)       This plan:         seeks to avoid a lien or a security interest. See paragraph 8 below.
                                      does not seek to avoid a lien or security interest.

2.       Plan Payments.

         (a)       The Debtor(s) shall pay to the Chapter 13 Trustee (the "Trustee") the sum of $                         442.00 for the applicable
                   commitment period of:

                        60 months; or                                                                   (If applicable include the following: These plan
                                                                                                        payments will change to $_______monthly on
                        a minimum of 36 months. See 11 U.S.C. § 1325(b)(4).
                                                                                                        ________, 20___.)
                                                                                                                       ___ )

         (b)       The payments under paragraph 2(a) shall be paid:

                        Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s)
                        upon the Debtor's(s') employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
                        Debtor's(s') employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following
                        percentages of the monthly plan payment:

                                       Debtor 1                  %                 Debtor 2                   %

                        Direct to the Trustee for the following reason(s):
                                     The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance,
                                     or retirement.
                                     The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):



         (c) Additional Payments of $ ____________(estimated amount) will be made on _________________ (anticipated date)
               Case:19-20205-MJK Doc#:6 Filed:03/22/19 Entered:03/22/19 13:43:41                                           Page:2 of 7

             from                                        (source, including income tax refunds).

3.     Long-Term Debt Payments.

       (a)     Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as
               follows on the following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be
               disbursed by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to
               postpetition
               pos  pe o amounts
                               ou s owed foro pprincipal,
                                                   c p , interest,
                                                            e es , authorized
                                                                    u o ed pospostpetition
                                                                                  pe o latee ccharges
                                                                                                  ges andd escrow,
                                                                                                           esc ow, if applicable.
                                                                                                                       pp c b e. Co
                                                                                                                                  Conduit
                                                                                                                                     du
               payments that are to be made by the Trustee which become due after the filing of the petition but before the month of the
               first payment designated here will be added to the prepetition arrearage claim.
                                                                                       PAYMENTS TO BE             MONTH OF FIRST
                                                              PRINCIPAL                MADE BY                    POSTPETITION            INITIAL
                                                              RESIDENCE                (TRUSTEE OR                PAYMENT TO              MONTHLY
     CREDITOR                              COLLATERAL         (Y/N)                    DEBTOR(S))                 CREDITOR                PAYMENT
     EXETER FINANCE                        2015 DODGE/CO-DEBT       N                     CO-DEBTOR                                           768.00


       (b)     Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid
               in full through disbursements by the Trustee, with interest (if any) at the rate stated below. Prepetition arrearage
               payments are to be applied to prepetition amounts owed as evidenced by the allowed claim.

                                           DESCRIPTION OF            PRINCIPAL              ESTIMATED AMOUNT INTEREST RATE ON
     CREDITOR                              COLLATERAL                RESIDENCE (Y/N)
                                                                               (   )        OF ARREARAGE     ARREARAGE(if
                                                                                                                        ( applicable)
                                                                                                                           pp       )


4.     Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated
       otherwise:

       (a) Trustee's Fees. The Trustee percentage fee as set by the United States Trustee.

       (b) Attorney
           Attorney'ss Fees. Attorney
                             Attorney'ss fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $         3,500.00 .

       (c) Priority Claims. Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life
           of the plan as funds become available in the order specified by law.

       (d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.

     CREDITOR                  DESCRIPTION OF COLLATERAL ESTIMATED CLAIM                            INTEREST RATE         MONTHLY PAYMENT




       (e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. §
           1325(a)). The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a
           purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within 1
           year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
           be paid in full under the plan with interest at the rate stated below:

     CREDITOR          DESCRIPTION OF COLLATERAL ESTIMATED CLAIM                                    INTEREST RATE         MONTHLY PAYMENT
     CAPITAL ASSET REC 2008 NISSAN                     4,300.00                                             5.0%                87.64




       (f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims
           partially secured by collateral pursuant to 11 U
                                                          U.S.C.
                                                            S C § 506 and provide payment in satisfaction of those claims as set forth
           below. The unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The
             Case:19-20205-MJK Doc#:6 Filed:03/22/19 Entered:03/22/19 13:43:41                                             Page:3 of 7

          plan shall be served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a
          certificate of service.

                                                                              VALUATION OF
     CREDITOR                 DESCRIPTION OF COLLATERAL                       SECURED CLAIM INTEREST RATE MONTHLY PAYMENT
     SANTANDER                2012 NISSAN                                            8,000.00         5.0%             163.06
     FARMERS FURN             PMSI > 1 YR                                            1,500.00         5.0%              30.57

       ( )S
       (g)     i Treatment off Unsecured C
           Special                          i
                                         Claims.  h ffollowing
                                                 The   ll i unsecured   d allowed
                                                                           ll   d claims
                                                                                   l i are classified
                                                                                            l ifi d to bbe paid
                                                                                                             id 100%
             with interest at        % per annum or          without interest.




       (h) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
           provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a  0.00 % dividend or a pro rata share of
           $                  , whichever is greater.

5.     Executory Contracts.

       (a) Maintenance of Current Installment Payments of Rejection of Executory Contracts(s) and/or Unexpired Lease(s).
                              DESCRIPTION OF PROPERTY/SERVICES                 ASSUMED/              MONTHLY            DISBURSED BY TRUSTEE
     CREDITOR                 AND CONTRACT                                     REJECTED              PAYMENT            OR DEBTORS


       (b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.
     CREDITOR                                       ESTIMATED ARREARAGE


6.     Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments
       pursuant to 11 U.S.C. § 1326(a)(1) on allowed claims of the following creditors:    Direct to the Creditor; or                      To the
       Trustee.

     CREDITOR                                       ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
     CAPITAL ASSET REC                              43.00
     SANTANDER                                      80.00


7.     Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of
       such claim identified here. See 11 U.S.C. § 101(14A). The trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to
       the
       t e following
            o ow g claimant(s):
                     c a a t(s):

     CLAIMANT                                       ADDRESS


8.     Lien Avoidance. Pursuant to 11 U.S.C. § 522(f), The Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the
       following creditors(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan
       shall be served on all affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a
       certificate of service.

     CREDITOR                                       LIEN IDENTIFICATION (if known)                 PROPERTY




9.     Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent
       shown below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11
       U.S.C. § 362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects.
       Any allowed deficiency balance resulting from a creditor's disposition of the collateral will be treated as an unsecured claim in
       paragraph 4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from the entry of the order
               Case:19-20205-MJK Doc#:6 Filed:03/22/19 Entered:03/22/19 13:43:41                                               Page:4 of 7

         confirming this plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

      CREDITOR                                         DESCRIPTION OF COLLATERAL                       AMOUNT OF CLAIM SATISFIED


10.      Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by
         11 U.S.C. § 1325(a)(5).

11.      Amounts of Claims and Claim Objections.
                                             j         The amount,, and secured or unsecured status,, of claims disclosed in this pplan are
         based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supercede those estimated claims. In
         accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
         after confirmation.

12.      Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan
         proposes, after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

13.      Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
         creditor pursuant to Fed.
                              Fed R.
                                   R Bankr.
                                     Bankr P.
                                            P 3002.1(c)
                                               3002 1(c) unless the Debtor's(s') plan is modified after the filing of the notice to provide
         for payment of such fees, expenses, or charges.

14.      Service of Plan. pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13
         plan on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the
         Debtor(s) seek(s) to limit the amount of a secured claim based on a valuation of collateral (paragraph 4(f) above), seek(s) to
         avoid a security interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan
         on the affected creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

15.      Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard
         provision is a provision not otherwise in this local plan form of deviating from it. Nonstandard provisions set out elsewhere in
         this plan are void.


By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.


Dated:      3/22/19                                                                   /s/ CEDRIC                                      BAILEY
                                                                                                                 Debtor 1

                                                                                      /s/
                                                                                                                 Debtor 2

                                                                                  /s/ William S. Orange, III
                                                                                                       Attorney for the Debtor(s)
GASB-Form 113 [Rev. 12/1/17]
     Case:19-20205-MJK Doc#:6 Filed:03/22/19 Entered:03/22/19 13:43:41                     Page:5 of 7

                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA

IN RE:
CEDRIC                  BAILEY                             Chapter 13 Case

                        Debtor(s)                         Case No.: 19-20205

                                 CERTIFICATE OF SERVICE

          I hereby certify that I have served a copy of the Chapter 13 Plan by First Class Mail placing

the same in the United States Mail with proper postage affixed thereon to the following addresses:

(See attached matrix)

          I hereby certify that I have served a copy of the Chaper 13 Plan on the following
corporations addressed to an Agent or Officer by First Class Mail with proper postage affixed
thereon to the following addresses:

(See attached matrix --For each entity required to be served pursuant to Fed. R. Bankr. P
7004(b)(3) the wording "ATTN: Managing Officer (or appropriate similar wording) is included in
 the address.)

         I hereby certify that the following insured depository institutions were served by Certified
Mail addressed to the officer of the institution:


          I hereby certify that the following parties and counsel were served electronically through
the Notice of Electronic Filing (NEF) at the following address:


          M. Elaina Massey
          Chapter 13 Trustee
          ecf@ch13bwk.com


Dated:       3/22/19

                                                /s/ William S. Orange, III
                                                Debtor's Attorney
                                                1419 Newcastle St.
                                                Brunswick, GA 31520
                                                912-267-9272
       Case:19-20205-MJK Doc#:6 Filed:03/22/19 Entered:03/22/19 13:43:41   Page:6 of 7

   }
   b
   k
   1
   {
   C
   r
   e
   d
   i
   t
   o
   A
   s
   M
   a
   x




CEDRIC BAILEY                    EMERGENCY RESOURCES GROUP        PROFESSIONAL DEBT MEDIATIO
102 A VILLAGE CIRCLE             ATTENTION: MANAGING OFFICER      ATTENTION: MANAGING OFFICER
BRUNSWICK GA 31525-1825          POST OFFICE BOX 11349            7948 BAYMEADOWS WAY, 2ND F
                                 DAYTONA BEACH FL 32120-1349      JACKSONVILLE FL 32256-7518



WILLIAM S. ORANGE, III           EXETER FINANCE CORP.             PROGRESSIVE LEASING
WILLIAM S. ORANGE, III           ATTENTION: MANAGING OFFICER      ATTENTION: MANAGING OFFICER
1419 NEWCASTLE ST.               POST OFFICE BOX 166008           256 DATA DRIVE
BRUNSWICK, GA 31520              IRVING TX 75016                  DRAPER UT 84020



AMERICAN INFOSOURCE, LP          FARMERS FURNITURE                QUANTUM3 GROUP LLC
ATTENTION: MANAGING OFFICER      ATTENTION: MANAGING OFFICER      ATTENTION: MANAGING OFFICER
5847 SAN FELIPE STREET           4655 ALTAMA AVENUE               POST OFFICE BOX 788
HOUSTON TX 77057                 BRUNSWICK GA 31520               KIRKLAND WA 98083



AT&T MOBILITY                    FINGERHUT                        RGL ASSOCIATES, INC.
ATTENTION: MANAGING OFFICER      ATTENTION: MANAGING OFFICER      ATTENTION: MANAGING OFFICER
POST OFFICE BOX 537104           6250 RIDGEWOOD ROAD              POST OFFICE BOX 1054
ATLANTA GA 30353-7104            SAINT CLOUD MN 56395-2001        BRUNSWICK GA 31521-1054



CAPITAL ASSET RECOVERY           GEORGIA EMERGENCY ASSOCIATES     SANTANDER CONSUMER USA
ATTENTION: MANAGING OFFICER      ATTENTION: MANAGING OFFICER      ATTENTION: MANAGING OFFICER
POST OFFICE BOX 192585           POST OFFICE BOX 10066            POST OFFICE BOX 961245
DALLAS TX 75219                  SAVANNAH GA 31412                FORT WORTH TX 76161-0244



CAPITAL ONE BANK USA, N.A.       GLYNN IMMEDIATE CARE             SOUTHEAST GEORGIA HEALTH S
ATTENTION: MANAGING OFFICER      ATTENTION: MANAGING OFFICER      ATTENTION: MANAGING OFFICER
POST OFFICE BOX 71083            POST OFFICE BOX 1213             POST OFFICE BOX 1518
CHARLOTTE NC 28272-1083          BRUNSWICK GA 31521-1213          BRUNSWICK GA 31521-1518



COMENITY BANK                    INTERNAL REVENUE SERVICE         STEPHANIE BAILEY
ATTENTION: MANAGING OFFICER      ATTENTION: MANAGING OFFICER      102A VILLAGE CIRCLE
POST OFFICE BOX 182125           POST OFFICE BOX 7346             BRUNSWICK GA 31525-1825
COLUMBUS OH 43218-2125           PHILADELPHIA PA 19101



COOPERATIVE HEALTHCARE SERVICESINTERNAL REVENUE SERVICE           SUMMIT SPORTS ORTHO
ATTENTION: MANAGING OFFICER    401 WEST PEACHTREE STREET          ATTENTION: MANAGING OFFICER
POST OFFICE BOX 1213           INSOLVENCY STOP 334D, #400         3025 SHRINE ROAD, #390
BRUNSWICK GA 31521-1213        ATLANTA GA 30308                   BRUNSWICK GA 31520



DIVERSIFIED CONSULTANTS          NPRTO GEORGIA, LLC               TEK COLLECT, INC.
ATTENTION: MANAGING OFFICER      ATTENTION: MANAGING OFFICER      ATTENTION: MANAGING OFFICER
POST OFFICE BOX 551268           256 WEST DATA DRIVE              871 PARK STREET
JACKSONVILLE FL 32255-1268       DRAPER UT 84020                  COLUMBUS OH 43215
      Case:19-20205-MJK Doc#:6 Filed:03/22/19 Entered:03/22/19 13:43:41   Page:7 of 7



VERIZON WIRELESS
ATTENTION: MANAGING OFFICER
500 TECHNOLOGY DRIVE, SUITE 550
SAINT CHARLES MO 63304-2225



VICTORIA'S SECRET
ATTENTION: MANAGING OFFICER
POST OFFICE BOX 182128
COLUMBUS OH 43218-2128



WEB BANK
ATTENTION: MANAGING OFFICER
215 STATE STREET, SUITE 1000
SALT LAKE CITY UT 84111
